F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        MAY 31 2002
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 IRVIN TIMLEY,
             Petitioner - Appellant,                    No. 02-3021
 v.                                             (D.C. No. 01-CV-3359-DES)
 MICHAEL A. NELSON and                                  (D. Kansas)
 ATTORNEY GENERAL OF
 KANSAS,
             Respondents - Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se § 2254 prisoner appeal. Mr. Timley was convicted of three

counts of rape and four counts of aggravated criminal sodomy. His convictions



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
were affirmed on direct appeal. Mr. Timley’s three state post-conviction actions

and appeals were unsuccessful.

      In his § 2254 petition, Mr. Timley raised ten claims of error. The

magistrate judge recommended that the petition be denied as untimely under

AEDPA. After consideration of Mr. Timley’s objections, the district court

adopted the recommendation, finding no grounds for equitable tolling, and denied

the petition. Finding no merit in any of Mr. Timley’s arguments, the district court

declined to grant him a certificate of appealability. Petitioner then applied to this

court for a certificate of appealability.

      In order for this court to grant a certificate of appealability, Petitioner must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotations omitted).

      We have carefully reviewed Mr. Timley’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Appellant’s brief raises an issue which meets our standards for the grant of a

certificate of appealability. For substantially the same reasons as set forth by the


                                            -2-
district court in its Order of December 20, 2001, adopting the magistrate judge’s

report and recommendation, we cannot say that “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner.” Id. We DENY Petitioner’s request for a certificate of

appealability and DISMISS the appeal.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-